1

2

3

4

5

6

7

8                            UNITED STATES DISTRICT COURT

9                        CENTRAL DISTRICT OF CALIFORNIA

10

11   LAWTIS DONALD RHODEN,                    Case No. SACV 17-0670 MWF (SS)

12                     Petitioner,            ORDER ACCEPTING FINDINGS,

13        v.                                  CONCLUSIONS AND

14   BRANDON PRICE, Coalinga State            RECOMMENDATIONS OF UNITED
     Hospital Executive Director,
15                                            STATES MAGISTRATE JUDGE
                       Respondent.
16

17

18        Pursuant to 28 U.S.C. § 636, the Court has reviewed the

19   Petition,   all   the    records   and   files    herein,   the   Report   and

20   Recommendation    of     the   United    States    Magistrate     Judge,   and

21   Petitioner’s March 20, 2019 Objections.            After having made a de

22   novo determination of the portions of the Report and Recommendation

23   to which Objections were directed, the Court concurs with and

24   accepts the findings and conclusions of the Magistrate Judge.

25   \\

26   \\

27   \\

28   \\
1         IT IS ORDERED that the Petition is denied and Judgment shall

2    be entered dismissing this action with prejudice.

3

4         IT IS FURTHER ORDERED that the Clerk serve copies of this

5    Order    and   the   Judgment   herein       on   Petitioner   and   counsel   for

6    Respondent.

7

8         LET JUDGMENT BE ENTERED ACCORDINGLY.

9
10   Dated:    May 30, 2019
11                                                 MICHAEL W. FITZGERALD
                                                   UNITED STATES DISTRICT JUDGE
12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28

                                              2
